Citation Nr: 0307641	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
vestibular neuronitis, for the period from January 17, 1997 
to June 30, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
vestibular neuritis, for the period beginning July 1, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to November 
1995.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, for additional 
development.  During the pendency of the appeal, a July 2002 
rating decision granted the veteran a 30 percent evaluation 
for vestibular neuritis for the period from January 17, 1997 
to June 30, 1997.

The veteran's claim for a temporary total rating for his 
vestibular neuritis based on convalescence was referred by 
the Board to the RO in its June 2000 remand.  That claim was 
denied by an RO decision in December 2000.  As that decision 
has not been appealed, this matter is not in appellate 
status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The 30 percent evaluation assigned for the period from 
January 17, 1997 to June 30, 1997, is the highest available 
schedular evaluation for vestibular neuritis.  

3.  The competent medical evidence indicates that for the 
period beginning July 1, 1997, the veteran's vestibular 
neuritis has resulted in tinnitus, without symptoms severe 
enough to result in a staggering gait.
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for vestibular neuronitis, for the period from 
January 17, 1997 to June 30, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6204 (1997); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for vestibular neuritis, for the period from July 1, 
1997 to June 9, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.87a, Diagnostic Code 5276 (2002).

3.  The schedular criteria for a separate, additional 10 
percent evaluation for the tinnitus caused by the veteran's 
vestibular neuritis, for the period beginning June 10, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87a, 
Diagnostic Codes 6204 and 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available VA and private 
post-service medical reports.  The RO advised the claimant of 
the evidence necessary to substantiate his claims by a 
February 1999 Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC) dated in July 2002, after the 
Board's remand.  In September 2002 correspondence, the RO 
informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA.  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claim, since he has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran has pointed to no actions he 
believes need be taken.  Therefore, there is no prejudice to 
the veteran in the Board proceeding to adjudicate the merits 
of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202- 
25210 (1999).  As noted below, these changes also affected DC 
6204, applicable to the disability at issue in this appeal.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); see 
also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on 
other grounds by 251 F.3d 166 (Fed. Cir. 1999).  In the 
present case, the February 1999 SOC applied and provided the 
veteran with the previous version of DC 6204, while the July 
2002 SSOC applied and provided the veteran with the revised 
version of DC 6204.  

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision, including the report of an April 
2001 VA examination, conducted pursuant to the Board's 
remand.  38 U.S.C. § 5103A; Charles v. Principi, 16 Vet. App. 
370 (2002).  

In light of the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

In June 1999 correspondence, and during a hearing at the RO, 
the veteran has maintained that the evaluations for his 
vestibular neuritis do not adequately reflect the severity of 
that disability.  He contends that during the period of 
spring and summer of 1997 his symptoms were so severe that he 
was unable to drive or attend college.  

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A January 1996 RO decision granted service connection and a 
noncompensable rating for vestibular neuronitis.  In a 
January 1997 decision, the RO granted the veteran's claim for 
an increased rating by assigning a 10 percent evaluation.  
The veteran appealed for a rating in excess of 10 percent for 
his vestibular neuronitis.  As noted in the introduction to 
this decision, a July 2002 rating decision granted a 30 
percent evaluation for vestibular neuritis for the period 
from January 17, 1997 to June 30, 1997.  Hence, the issues 
that remain in appellate status are entitlement to an 
evaluation in excess of 30 percent for vestibular neuronitis, 
for the period from January 17, 1997 to June 30, 1997, and to 
a rating in excess of 10 percent thereafter.

A January 1997 progress note show that the veteran complained 
of dizzy spells, headaches and ringing in the ears.  
Treatment included antibiotic therapy.  It was also noted 
that VA would issue a certificate indicating that the veteran 
had a physical disability to continuing studies until his 
condition was cured.  A February 1997 progress note indicates 
that the veteran still had dizziness despite the 
prescriptions, which were finished.  The progress note 
provides that if the veteran felt dizzy while driving and 
this spell led to a car wreck, then he should not drive.  
Various VA audiogram reports are included in the evidence of 
record, including reports dated in March and July 1997, 
February and August 1998, and January and July 1999.  

The report of a January 1999 VA examination for ear diseases 
provides that a review of the medical records showed no 
systemic diseases, that physical examination was normal and 
that no active ear disease was present.  The diagnosis was 
high pitch sensorineural hearing, right ear, mild; and 
vertigo, intermittent.  

In June 1999 correspondence, the veteran stated that for the 
six-month period in 1997 during which his vestibular neuritis 
was at its most severe, his VA doctor concluded that the 
symptoms prevented him from driving, attending school or 
working. 

The report of an April 2001 VA examination for ear diseases 
provides that the examiner reviewed the veteran's claims 
file.  The examiner set forth the pertinent medical history, 
including the finding that the veteran had frequent vertigo 
in January 1997 that had lasted for four to five months.  He 
also had ringing tinnitus in the right ear constantly since 
1993 and some hearing loss in the right ear for four to five 
years.  The veteran had no gait problem, or discharge, pain 
or pruritis.  He had undergone no treatment except for 
symptomatic relief for vertigo in the past.  Relevant 
physical examination was normal, with a notation that the 
veteran had not had dizziness or staggering gait, related to 
vestibular neuritis, for four years.  It was noted that there 
were no complications of ear disease present.  Audiograms 
conducted in March and July 1997, August 1998 and July 1999 
were reviewed and noted to show moderate sensorineural 
hearing loss at 4k, with normal speech discrimination in both 
ears.  The diagnosis was moderate high pitch sensorineural 
hearing loss, right ear.  



Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Vestibular neuritis is rated under DC 6204.  Prior to June 
10, 1999, under DC 6204 a 10 percent evaluation was warranted 
for moderate disease with tinnitus and occasional dizziness.  
A 30 percent evaluation was warranted with severe 
labyrinthitis; tinnitus, dizziness, and occasional 
staggering.  A Note provided that the evaluation was to be 
combined with ratings for loss of hearing or suppuration.  

Effective June 10, 1999, under DC 6204 a 10 percent 
evaluation is warranted for peripheral vestibular disorders 
with occasional dizziness.  A 30 percent evaluation will be 
assigned with dizziness and occasional staggering.  A note 
provides that hearing impairment or suppuration shall be 
separately rated and combined.  A Note attached to revised DC 
6260, tinnitus, allows for a separate evaluation for tinnitus 
to be assigned under various diagnostic codes, including DC 
6204, except where tinnitus supports an evaluation under one 
of the diagnostic codes.  

As applied to the facts of the present claim, the revised DC 
6204, which no longer requires tinnitus for an evaluation for 
vestibular neuritis, and the Note to revised DC 6260 are more 
favorable to the veteran in that they allow a separate 10 
percent evaluation for tinnitus to be combined with an 
evaluation for vestibular neuritis.  However, these revised 
criteria are applicable only on and after June 10, 1999.  
Rhodan, supra.

Entitlement to an evaluation in excess of 30 percent 
for vestibular neuronitis, for the period from 
January 17, 1997 to June 30, 1997

The Board recognizes the evidence that the veteran was unable 
to drive or attend school during this time period, due to the 
symptoms of his vestibular neuritis.  The fact remains that 
the 30 percent evaluation assigned for vestibular neuritis 
during this time period is the highest schedular evaluation 
provided by the former rating criteria which applies prior to 
July 1, 1997 (DC 6204).  As the veteran received the maximum 
schedular evaluation allowed for vestibular neuritis, an 
increased schedular evaluation is not warranted for the 
period from January 17, 1997 to June 30, 1997.  

The Board recognizes that the Note attached to the old 
version of DC 6204 provides that compensation for defective 
hearing may be combined with an evaluation set forth under DC 
6204.  In this case, the Board has reviewed the veteran's 
audiogram reports, as identified above.  However, the 
preponderance of the evidence is against additional 
compensation based on defective hearing.  A mechanical 
application of the rating schedule to the numeric 
designations assigned in light of the veteran's audiometric 
evaluations shows that a compensable evaluation for hearing 
loss is not warranted.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992); 38 C.F.R. § 4.85, Tables VI, VIA and VII (1997).
Entitlement to an evaluation in excess of 10 percent
for vestibular neuritis, for the period beginning July 1, 
1997

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent, 
based solely on DC 6204, for vestibular neuritis for the 
period from July 1, 1997 to the present.  The evidence of 
record indicates that any attacks of vestibular neuritis that 
occurred on or after July 1, 1997, were not serious enough to 
result in any staggering.  The veteran's June 1999 
correspondence indicates that his serious vestibular neuritis 
symptoms occurred only during a six month period in early 
1997.  The January 1999 VA examination report is negative for 
active ear disease.  The April 2001 VA examination report is 
negative for active ear disease and notes that dizziness and 
a staggering gait had not occurred for four years.  The Board 
finds that this conclusion is especially probative, as it was 
based in part on a review of the veteran's medical records, 
as well as current physical findings.  VA treatment records 
dated after July 1, 1997, are negative for any indication 
that the veteran's vestibular neuritis interfered with his 
driving or his ability to attend school.  This absence 
suggests that any symptoms of his vestibular neuritis during 
this time were not so severe as to result in staggering.

The Board recognizes that the Notes attached to old and 
revised versions of DC 6204 provide that compensation for 
defective hearing may be combined with an evaluation set 
forth under DC 6204.  In this case, the Board has reviewed 
the veteran's audiogram reports, as identified above.  
However, the preponderance of the evidence is against 
additional compensation based on defective hearing.  A 
mechanical application of the rating schedule to the numeric 
designations assigned in light of the veteran's audiometric 
evaluations shows that a compensable evaluation for hearing 
loss is not warranted.  Lendenmann, supra; 38 C.F.R. § 4.85, 
Tables VI, VIA and VII (1997 and 2002).

On the other hand, the Board finds that the evidence supports 
the assignment of an additional 10 percent compensation for 
the tinnitus caused by the veteran's vestibular neuritis, 
pursuant to DC 6204 and the Note attached to the revised 
version of DC 6260.  The January 1999 and April 2001 VA 
examination reports are positive for tinnitus.  This 
additional 10 percent evaluation is only effective June 10, 
1999.  Rhodan, supra.

The Board notes that the RO granted a 30 percent for 
vestibular neuronitis, for the period from January 17, 1997 
to June 30, 1997 only; the rating was returned to 10 percent 
thereafter.  This raises a question as to whether the RO's 
action constituted a rating reduction.  See, e.g., 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The 
provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made (emphasis added), 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The Board finds that the RO 's grant of a 
30 percent rating for a fixed period of time with a return to 
the 10 percent rating that had been in effect at the time the 
veteran filed his claim was accomplished by the same rating 
action.  That is, there was no reduction in the 10 percent 
rating that had been in effect at the time the veteran filed 
his claim.  The veteran was provided with a supplemental 
statement of the case that provided the reasons and bases for 
the rating action, and he and his representative have been 
provided ample opportunity to dispute the decision.  The 
Board parenthetically notes that, even if the RO's decision 
was a rating reduction within the meaning of the cited legal 
authority, as the 30 percent rating was only in effect for 6 
months, 38 C.F.R. § 3.343 would not be applicable.   

The Board also finds that the severity of the veteran's 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards during either period of 
time in question.  A thorough review of the record shows no 
frequent periods of hospitalization for vestibular neuritis.  
There is also no evidence on file to support a finding that 
this disability has resulted in marked interference with 
employment. Thus, there is no basis for a referral for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996).

As the preponderance of the evidence is against the claims 
for an evaluation in excess of 30 percent for vestibular 
neuronitis, for the period from January 17, 1997 to June 30, 
1997, and to a rating in excess of 10 percent thereafter, the 
benefit of the doubt doctrine is not for application, and the 
claims must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
vestibular neuronitis, for the period from January 17, 1997 
to June 30, 1997, is denied.

Entitlement to an evaluation in excess of 10 percent for 
vestibular neuritis, for the period from July 1, 1997 to June 
9, 1999, is denied.

A separate, additional 10 percent evaluation for the tinnitus 
caused by the veteran's vestibular neuritis, for the period 
beginning June 10, 1999, is granted, subject to the law and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

